            Case 1:19-cv-09200-KPF-RWL Document 104 Filed 08/04/20 Page 1 of 2


                                                                                      LINNA CHEN
                                                                                      Partner

                                                                                      345 Park Avenue                                   Direct   212.407.4953
                                                                                      New York, NY 10154                                Main     212.407.4000
                                                                                                                                        Fax      212.412.9054
                                                                                                                                        lchen@loeb.com




                                                                                      Via ECF


August 4, 2020


Honorable Katherine Polk Failla
United States District Court
                                                                                                               MEMO ENDORSED
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:         Roberts v. BroadwayHD LLC, et al., No. 1:19-cv-09200 (KPF)(RWL)

Dear Judge Failla:

We represent defendant Sony/ATV Music Publishing LLC (“SATV”) in the above-captioned action
to request an adjournment of the deadlines for SATV’s motion to dismiss Plaintiff’s First Amended
Complaint.

Until this week, Plaintiff and SATV had been engaged in settlement discussions regarding the
resolution of Plaintiff’s claims against SATV, including the production of certain documents and
information requested by Plaintiff. At the time of SATV’s last adjournment request to the Court,
SATV was waiting on additional information from Plaintiff.

On Monday, Plaintiff informed SATV that he would not be producing the requested information,
and that extensive third-party discovery is required before he would resume settlement
discussions. As a result, SATV will be moving forward with filing its motion to dismiss.

Pursuant to Your Honor’s ECF Order, dated July 9, 2020, SATV’s motion to dismiss is due to be
filed on or before August 7, 2020. Because SATV only received notice of Plaintiff’s position on
Monday, SATV respectfully requests that the deadlines for SATV’s motion to dismiss be
adjourned to the following dates:

              Opening Brief to be filed on or before September 2, 2020;

              Opposition Brief to be filed on or before October 1, 2020;

              Reply Brief to be filed on or before October 16, 2020.




Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Be jing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
                                                                                                                                                                  19319375.1
                                                                                                                                                                208607-10014
      Case 1:19-cv-09200-KPF-RWL Document 104 Filed 08/04/20 Page 2 of 2


                                                                           Honorable Katherine Polk Failla
                                                                                          August 4, 2020
                                                                                                  Page 2




This is SATV’s third request for the adjournment of briefing deadlines for its motion to dismiss,
and Plaintiff consents to this request. This will be SATV’s final request for the adjournment of
these briefing deadlines unless settlement talks resume in the interim in good faith. The requested
adjournment should not necessitate the adjournment of any other deadlines in this action.

Respectfully submitted,

/s/ Linna Chen
Linna Chen
Partner

cc: Counsel for all Parties (via ECF)


Application GRANTED.            The Court adopts SATV's proposed briefing
schedule.



Dated: August 4, 2020                           SO ORDERED.
       New York, New York




                                                HON. KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE




                                                                                             19319375.1
                                                                                           208607-10014
